        Case 2:12-cv-01088-ECM-SRW Document 317 Filed 06/05/19 Page 1 of 6
                 Case: 19-11999 Date Filed: 06/03/2019 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                          June 05, 2019

Rachel V. Barlotta
Baker Donelson Berman Caldwell & Berkowitz, PC
420 N 20TH ST STE 1400
BIRMINGHAM, AL 35203

Jenna M. Bedsole
Baker Donelson Berman Caldwell & Berkowitz, PC
420 N 20TH ST STE 1400
BIRMINGHAM, AL 35203

Sharonda Childs Fancher
Baker Donelson Berman Caldwell & Berkowitz, PC
420 N 20TH ST STE 1400
BIRMINGHAM, AL 35203

Marion F. Walker
Fisher Phillips LLP
2323 2ND AVE N
BIRMINGHAM, AL 35203

Appeal Number: 19-11999-F
Case Style: Maria Vinson v. Koch Foods of Alabama, LLC, et al
District Court Docket No: 2:12-cv-01088-ECM-SRW

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

A cross appeal has been filed in the above-referenced case. In cross appeals, pursuant to FRAP
28.1(b), the party who first files a notice of appeal is the appellant unless the parties otherwise
agree. The parties may refer to FRAP 28.1 and the corresponding rules for information on the
briefing schedule in cross appeals.
     Case 2:12-cv-01088-ECM-SRW Document 317 Filed 06/05/19 Page 2 of 6
              Case: 19-11999 Date Filed: 06/03/2019 Page: 2 of 2


Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
and return an appearance form within fourteen (14) days. Application for Admission to the Bar
and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
clerk may not process filings from an attorney until that attorney files an appearance form. See
11th Cir. R. 46-6.

11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
You must file a completed Civil Appeal Statement, with service on all other parties, within 14
days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.

Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
days from this date, this appeal will be dismissed by the clerk without further notice unless the
default(s) noted below have been corrected:

File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
Information Form is available from the district court clerk. Appellant is required to file and
serve copies of the form in accordance with the instructions included on the form. UNLESS A
TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
WITHIN 40 DAYS FROM JUNE 3, 2019. See 11th Cir. R. 12-1 and 31-1.



Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Dionne S. Young, F
Phone #: (404) 335-6224
      Case 2:12-cv-01088-ECM-SRW Document 311 317 Filed 05/29/19
                                                        06/05/19 Page 1
                                                                      3 of 3
                                                                           6
               Case: 19-11999 Date Filed: 06/03/2019 Page: 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

MARIA VINSON,                                 )
                                              )
                  Plaintiff,                  )
                                              ) No.: 2:12-cv-01088-ECM-SRW
v.                                            )
                                              )
KOCH FOODS OF ALABAMA, LLC                    )
                                              )
                  Defendant.                  )



       DEFENDANT KOCH FOODS OF ALABAMA, LLC'S NOTICE OF
                  CONDITIONAL CROSS-APPEAL


         Notice is hereby given that Koch Foods of Alabama, LLC ("Defendant")

conditionally cross-appeals to the United States Court of Appeals for the Eleventh

Circuit as to the following:

         1.        Whether the Court committed reversible error in giving the 11th

Circuit Pattern Jury Instruction on 42 U.S.C. § 1981 that provides “motivating

factor” as opposed to “but for” standard of proof applies.

         2.        Whether the Court committed reversible error in giving the 11th

Circuit Pattern Jury Instruction under Title VII that provides a “motivating

standard” burden of proof without also providing for a limitation on damages.




4840-6018-4472v1
2016061-000101 05/28/2019
       Case 2:12-cv-01088-ECM-SRW Document 311 317 Filed 05/29/19
                                                         06/05/19 Page 2
                                                                       4 of 3
                                                                            6
                Case: 19-11999 Date Filed: 06/03/2019 Page: 2 of 3




         3.        Whether the Court committed reversible error in failing to grant Koch

Foods’ Motion to Dismiss and Motion for Judgment as a Matter of Law on the

Plaintiff's 42 U.S.C. § 1981 claim on res judicata grounds in light of the stipulated

dismissal of the same claim against David Birchfield as the prevailing party.

         4.        Whether the Court committed reversible error in failing to grant Koch

Foods' Motions for Judgment As a Matter of Law as Plaintiff failed to present

sufficient evidence by which a reasonable jury could have found in favor of

Plaintiff on any claim.

         Respectfully submitted, this 29th day of May, 2019.



                                            /s/ Rachel V. Barlotta
                                            Rachel V. Barlotta (VAN040)
                                            Sharonda Fancher (CHI033)
OF COUNSEL
Baker, Donelson, Bearman,
   Caldwell & Berkowitz, P.C.
420 North 20th Street, Suite 1400
Birmingham, AL 35203
(205) 328-0480
rbarlotta@bakerdonelson.com
sfancher@bakerdonelson.com


                                            /s/ Marion F. Walker
                                            Marion F. Walker (ASB-0734-L73M)
                                            Corey J. Goerdt
OF COUNSEL:
Fisher & Phillips LLP
2323 2nd Avenue North
                                              2
4840-6018-4472v1
2016061-000101 05/28/2019
       Case 2:12-cv-01088-ECM-SRW Document 311 317 Filed 05/29/19
                                                         06/05/19 Page 3
                                                                       5 of 3
                                                                            6
                Case: 19-11999 Date Filed: 06/03/2019 Page: 3 of 3



Birmingham, AL 35203
Email: mfwalker@fisherphillips.com
Telephone: (205) 327-8354
Facsimile: (205) 718-7607

1075 Peachtree Street, NE, Suite 3500
Atlanta, GA 30309
cgoerdt@fisherphillips.com
Telephone: (404) 240-4212



                            CERTIFICATE OF SERVICE

       I certify a true and correct copy of the foregoing was served upon the
following counsel of record by e-filing or by United States Mail, with postage
prepaid and properly addressed on this the 29th day of May, 2019.

          Ms. Alicia K. Haynes
          Mr. Charles Guerrier
          Haynes & Haynes, P.C.
          1600 Woodmere Drive
          Birmingham, Alabama 35226
          (205) 879-0377 (Phone)
          (205) 879-3572 (Fax)
          Email: akhaynes@haynes-haynes.com

          Ms. Heather Newsom Leonard
          Heather Leonard, P.C.
          P.O. Box 43768
          Birmingham, Alabama 35243
          (205) 977-5421 (Phone)
          (205) 278-1400 (Fax)
          Email: Heather@HeatherLeonardPC.com


                                      /s/ Rachel V. Barlotta
                                      OF COUNSEL


                                         3
4840-6018-4472v1
2016061-000101 05/28/2019
   Case 2:12-cv-01088-ECM-SRW Document 317 Filed 06/05/19 Page 6 of 6
            Case: 19-11999 Date Filed: 06/03/2019 Page: 1 of 1


02/11/2019   ORAL ORDER denying 278 Motion for Judgment as a Matter of Law;
             denying 280 Motion for Judgment as a Matter of Law as stated on the
             record. Signed by Chief Judge Emily C. Marks on 2/11/19. (ws, )
             (Entered: 02/11/2019)
